February 3, 2010 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-8629 Subject:Nationwide Life Insurance Company Correspondence in connection with SEC File No. 333-160418 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (“Nationwide”), we are filing this correspondence in connection with Nationwide’s pending registration for its Market Preservation Investment (the “MPI”), an index-based investment option available in certain Nationwide variable annuity contracts.Attached to this letter is a draft of Pre-Effective Amendment No. 3 for the Staff’s consideration. This filing is being made electronically via EDGAR in accordance with Regulation S-T. On July 2, 2009, Nationwide filed an initial registration statement for the MPI.On September 1, 2009, Nationwide received your written comments.On September 28, 2009, Nationwide filed Pre-Effective Amendment No. 1 to the registration statement.On October 20,
